BLATCHFORD, District Judge.
I regard the provision of section 27 of the act as imperative, that where the assignee, at the expiration of three months from the date of the adjudication of bankruptcy in a case, requests the court so to do, a second general meeting of the creditors must be called. General order No. 19, as it now reads, does not conflict with or abrogate the provisions of section 27. It requires the assignee, at the expiration of three months from the date of the adjudication of bankruptcy, to file a report with the register, and also a statement as to the matters set forth in such rule. Then if the register shall judge it expedient, he may order that the second general meeting of creditors be called, although the assignee does not so request.